18-924
   Singh v. Barr
                                                                            BIA
                                                                      Poczter, IJ
                                                                   A206 894 259
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                              SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals
   for the Second Circuit, held at the Thurgood Marshall
   United States Courthouse, 40 Foley Square, in the City of
   New York, on the 16th day of September, two thousand twenty.

   PRESENT:
            JON O. NEWMAN,
            RICHARD C. WESLEY,
            WILLIAM J. NARDINI,
                 Circuit Judges.*
   _____________________________________

   MANPREET SINGH, AKA RABI
   BAMADUR,
            Petitioner,

                   v.                                     18-924
                                                          NAC
   WILLIAM P. BARR, UNITED STATES
   ATTORNEY GENERAL,
            Respondent.
   _____________________________________

   FOR PETITIONER:                 Deepti Vithal, Richmond Hill, NY.


   * Circuit Judge Peter W. Hall, originally a member of the panel, is
   currently unavailable. Circuit Judge Jon O. Newman has replaced Judge
   Hall on the panel for this matter. See 2d Cir. IOP E(b).
FOR RESPONDENT:               Jeffrey Bossert Clark, Acting
                              Assistant Attorney General;
                              Anthony P. Nicastro, Assistant
                              Director; Dana M. Camilleri, Trial
                              Attorney, Office of Immigration
                              Litigation, United States
                              Department of Justice, Washington,
                              DC.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Manpreet Singh, a native and citizen of India,

seeks review of a March 8, 2018, decision of the BIA affirming

a May 12, 2017, decision of an Immigration Judge (“IJ”)

denying    Singh’s    application       for   asylum,   withholding   of

removal, and relief under the Convention Against Torture

(“CAT”).   In re Manpreet Singh, No. A 206 894 259 (B.I.A. Mar.

8, 2018), aff’g No. A 206 894 259 (Immig. Ct. N.Y. City May

12, 2017).     We assume the parties’ familiarity with the

underlying facts and procedural history.

    Under the circumstances of this case, we have reviewed

the IJ’s decision as modified by the BIA and address only the

grounds for the adverse credibility determination that the

BIA relied on.       See Xue Hong Yang v. U.S. Dep’t of Justice,

                                    2
426 F.3d 520, 522 (2d Cir. 2005).          The applicable standards

of review are well established. See 8 U.S.C. § 1252(b)(4)(B);

Hong Fei Gao v. Sessions, 891 F.3d 67, 76 (2d Cir. 2018).

“Considering   the   totality   of   the   circumstances,   and   all

relevant factors, a trier of fact may base a credibility

determination on . . . the consistency between the applicant’s

or witness’s written and oral statements . . . , the internal

consistency of each such statement, the consistency of such

statements with other evidence of record . . . and any

inaccuracies or falsehoods in such statements, without regard

to whether an inconsistency, inaccuracy, or falsehood goes to

the heart of the applicant’s claim, or any other relevant

factor.”   8 U.S.C. § 1158(b)(1)(B)(iii).        “We defer . . . to

an IJ’s credibility determination unless, from the totality

of the circumstances, it is plain that no reasonable fact-

finder could make such an adverse credibility ruling.”            Xiu

Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord

Hong Fei Gao, 891 F.3d at 76.        Substantial evidence supports

the agency’s adverse credibility determination.

    Singh alleged past persecution and a fear of future

persecution on account of his political affiliation with the


                                 3
Shiromani Akali Dal Amritsar (“SADA”) party.            The agency

reasonably relied on inconsistencies and omissions relating

both to his family’s history of persecution on political

grounds and threats his family received after he left India.

Singh alleged that his father was a longtime member of SADA,

but when asked on direct examination whether his father had

been attacked, he said no.      When pressed on cross-examination

as to why he would have been targeted when his father had not

been, Singh changed his story and alleged, for the first time,

that his father had been attacked in the past.          The agency

reasonably relied on this inconsistency as well as Singh’s

omission of this fact from his application because it went to

his family’s history of political persecution.         See Xiu Xia

Lin, 534 F.3d   at   167   (upholding   agency’s   reliance   on

inconsistencies and omissions); see also Hong Fei Gao, 891
F.3d at 78–79 (“probative value of the omission of certain

facts” turns on “whether those facts are ones that a credible

petitioner would reasonably have been expected to disclose

under the relevant circumstances”).         Moreover, a letter from

Singh’s parents also omitted any mention of that attack

despite referencing Singh’s father’s political affiliation.


                                  4
See Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007)

(“An applicant's failure to corroborate his or her testimony

may bear on credibility, because the absence of corroboration

in   general   makes     an   applicant      unable   to    rehabilitate

testimony that has already been called into question.”).

     The    adverse    credibility       determination     finds    further

support in an omission of the sole fact supporting Singh’s

claim that political opponents remained interested in him.

See Xiu Xia Lin, 534 F.3d at 167.          At the hearing he testified

that his parents had received threats after he left India,

but he omitted that fact from his written statement in support

of his application.       And, as with his father’s past harm, his

parents’ letter also omitted this key information and thus

did not rehabilitate his credibility on this point.                See Biao

Yang, 496 F.3d at 273.        The agency was not required to credit

Singh’s explanations for the inconsistencies—that translators

may have forgotten to include the information and that he and

his parents chose to emphasize other facts.                See Majidi v.

Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A petitioner must

do   more    than     offer   a   plausible     explanation        for   his

inconsistent statements to secure relief; he must demonstrate


                                     5
that a reasonable fact-finder would be compelled to credit

his testimony.” (internal quotation marks omitted)).           The

adverse   credibility   determination   is   dispositive   because

Singh’s claims for asylum, withholding of removal, and CAT

relief were all based on the same factual predicate.          Paul

v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

    For the foregoing reasons, we DENY the petition for

review. All pending motions and applications are DENIED and

stays VACATED.

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe,
                              Clerk of Court




                               6